Citation Nr: 0405505	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left elbow.

2.  Entitlement to service connection for a fracture of the 
upper third of the radius.

3.  Entitlement to service connection for a fracture of the 
upper third of the ulna.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active military service from 
January 1943 to February 1946 with guerilla forces fighting 
the Japanese occupation of the Philippines during World War 
II.

This appeal arises from March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO denied entitlement to service connection for residuals 
of a gunshot wound (GSW) to the left elbow and fractures of 
the radius and ulna.  

In his substantive appeal received in June 2003, the veteran 
requested a hearing before the Board of Veterans' Appeals 
(Board).  However, he withdrew this hearing request in July 
2003.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues decided below has been obtained.

2.  The veteran had recognized active military service with 
the U. S. Armed Forces from January 1943 to February 1946.

3.  The veteran sustained a GSW to the left elbow and 
fractures of the radius and ulna while serving with the 
Philippine Army in February 1947.

4.  The lay and medical evidence does not support a nexus 
between the veteran's current GSW to the left elbow, or 
fractures of his ulna and radius, and his recognized military 
service with U. S. Armed Forces.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
GSW to the left elbow have not been met.  38 U.S.C.A. §§ 101, 
107, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.40, 3.159, 3.303 (2003).

2.  The criteria for service connection for a fracture of the 
upper third of the radius have not been met.  38 U.S.C.A. 
§§ 101, 107, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.159, 3.303 (2003).

3.  The criteria for service connection for a fracture of the 
upper third of the ulna have not been met.  38 U.S.C.A. 
§§ 101, 107, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter issued in February 2003, VA informed 
the veteran of the actions he must take and the type of 
evidence required in order to establish his current claims.  
This letter informed him of the need for lay/medical evidence 
that would show his claimed disabilities had been incurred as 
a result of his recognized military service with U. S. Armed 
Forces.  This letter also notified the veteran of the type of 
actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The February 2003 
letter informed him of the development that would be 
completed by VA in substantiating his claim, to include 
obtaining pertinent medical records and a VA examination, if 
appropriate.  Finally, this letter requested that the veteran 
submit all pertinent evidence in his possession to VA as soon 
as possible (see section of letter captioned "What You Can 
Do to Help With Your Claim?).

In a Statement of the Case (SOC) issued in June 2003, VA 
specifically notified the veteran of the evidence that it had 
considered.  The SOC also notified him of the pertinent laws 
and regulations and the reasons and bases for VA's decision.  
Specifically, the SOC notified the veteran of the law and 
regulations governing the grant of service connection and 
VA's duty to notify and assist.  He was provided the 
opportunity to submit additional argument based on these 
provisions.  Based on the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met. 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military personnel 
and medical records and verification of the appellant's 
active military service.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  As the veteran has not identified any VA 
medical treatment, the award of Social Security 
Administration (SSA) benefits, or the award of a workers' 
compensation claim through the Department of Labor, there is 
no indication that other Federal department or agency records 
exist that are pertinent to the issues decided below.  See 
38 U.S.C.A. § 5106.  

The veteran was not afforded a comprehensive VA compensation 
examination in connection with his current claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Both the 
lay and medical evidence clearly establishes that the claimed 
disabilities were incurred outside a period of recognized 
active military service.  As this case concerns the legal 
issue of eligibility for VA benefits, a VA compensation 
examination is not applicable.  
 
The veteran has submitted copies of identified private 
medical treatment.  Therefore, further development of his 
evidence is not required.  As the veteran has not identified 
any pertinent evidence that is not currently contained in the 
claims file, there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

As noted above, the veteran and his representative were 
provided the opportunity to present oral testimony and 
argument directly to the Board, but the veteran's request for 
such a hearing was withdrawn in July 2003.  By letter of 
August 2003, VA informed the veteran that his case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in his claim.  Based on the 
above analysis, the Board finds that VA has fulfilled its 
duty to assist the veteran in the development of the claims 
decided below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in February 2003 that 
discussed the requirements of the VCAA, the RO requested that 
he submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
RO appears to have informed the appellant of VA's duty to 
notify and assist in its letter of February 2003, which was 
issued to him prior to the RO's adverse decision issued in 
late March 2003.  Regardless, the veteran's own statements 
verify that the injuries in question in this case were 
incurred during a period outside that as recognized service 
with the U. S. Armed Forces.  Since there is no additional 
information that would dispute the most recent service 
department finding, further development would serve no useful 
purpose.  See 38 C.F.R. § 3.159(d)(1).  This case hinges on 
whether the appellant had recognized service at the time his 
current disabilities were incurred, and in this regard the 
service department has verified that he does not have the 
requisite service.  No amount of notice can change his legal 
status.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 C.F.R. § 3.307(a)(3), 3.309(a).  

The appropriate service department has confirmed the 
veteran's active military service from January 1943 to 
February 1946.  This service had been with Philippine 
guerillas under the direction of the U. S. Armed Forces 
participating in combat operations against Japanese 
occupation forces.  In signed affidavits prepared in August 
1945 and February 1946, the veteran provided a description of 
his guerilla service during World War II.  He noted that he 
had engaged in combat operations against Japanese forces at 
Imbatug, Lantapan, Talakag, and Ticala.  These locations were 
all identified in the Bukidnon province.  While the veteran 
noted participation in combat operations, he failed to 
indicate that he had sustained any type of GSW or injury 
during these operations.  The section of these affidavits 
that requested a chronological record of "wounds and 
illness-incurred" from December 8, 1941; the veteran did not 
provide any response.  In the affidavit of August 1945, a 
line was crossed through this section.

A Philippine Army enlistment record prepared in January 1950 
noted the veteran's military service from November 1943 to 
January 1950.  He was noted to have served in Asturias, Jolo, 
Sulu from February 1948 to January 1950.  His engagements 
against the enemy were noted to be "participated 
in...Operation against the Moro (Outlaws) undertaken within the 
province of Sulu."  It was noted that the veteran had not 
received any wounds during his military service.

In a letter received and dated in June 1985, submitted in 
connection with a claim for a VA nonservice-connected 
pension, the veteran asserted that his GSW and fractures had 
been sustained "during the fight with the Outlaw at Bandang 
Jolo."  On a VA Form 21-4169 received from the veteran in 
December 1985, he was requested to indicate whether he had 
sustained a combat wound or injury during active service in 
World War II.  The veteran appears to have initially marked 
the box next to "NO," but then crossed out this answer and 
placed an "x" in the box next to "YES."  In a letter of 
June 1986, the veteran wrote that he was disabled because of 
"my injuries which I have suffered during the fight."  

In December 1985, VA received a letter prepared by a 
Philippine medical officer and dated in March 1947.  This 
medical officer indicated that the veteran had been examined 
by him in February 1947 and was found to have "lesions" 
associated with a GSW to the left elbow, a fracture of the 
upper third of the ulna, and a fracture of the upper third of 
the radius.  The medical officer indicated that these lesions 
had been incurred "in line of duty during the fight with the 
outlaws at Bandang, Jolo."  

On the VA Form 21-526 submitted by the veteran in January 
2003, he indicated that his GSW and fractures had been 
sustained in an ambush on March 23, 1947 in Jolo, Sulu.  He 
acknowledged that this was the date his current disabilities 
had begun.  

In support of his claim for service connection, the veteran 
has submitted private radiological reports of the left elbow 
and arm dated in December 2002 that found bone exostosis at 
the middle third of the left radius, tubular calcifications 
associated with diabetes, and degenerative osteoarthritis in 
the left elbow.  No definite fractures were seen.  A private 
medical examination of December 2002 found a status post GSW 
scar in the left elbow area and a left elbow deformity 
secondary to the GSW.  The examiner certified that the 
veteran had incurred a permanent deformity of the left elbow 
secondary to a GSW "sustained 55 years ago."  A left elbow 
X-ray of March 2003 noted an impression of left elbow 
osteoarthritis.

In his Notice of Disagreement, the veteran claims that his 
active military service under the direction of the U.S. Armed 
Forces should be dated from November 1942 to January 1950.  
These dates apparently coincide with his military service 
recognized with the Philippine Army.  He again acknowledged 
that the GSW to the left elbow and his ulna and radius 
fractures were sustained in March 1947.

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2003).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The U.S. Army verified in December 1986 the veteran's dates 
of recognized active service with the U.S. Armed Forces were 
from January 1943 to February 1946.  This finding is binding 
on VA.

All of the lay and medical evidence clearly establishes that 
the veteran's GSW wound to the left elbow and fractures of 
the radius and ulna were sustained approximately one year 
after his recognized active service with U.S. Armed Forces 
had ended.  The veteran's description of his activities under 
the U.S. Armed Forces indicate that these operations occurred 
in Bukidnon province, while his injuries were sustained in 
the province of Jolo, Sulu.  The contemporaneous Philippine 
Army records clearly show that the GSW and injuries were 
sustained fighting Moro outlaws, not Japanese occupation 
forces.  Finally, the veteran has consistently asserted that 
the injuries leading to his current disabilities were 
sustained in 1947, approximately one year after he had left 
his recognized military service with U.S. Armed Forces.

As the veteran's current disabilities were incurred after his 
recognized service with the U.S. Armed Forces, entitlement to 
service connection must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).


ORDER

Entitlement to service connection for residuals of a gunshot 
wound to the left elbow is denied.

Entitlement to service connection for a fracture of the upper 
third of the radius is denied.

Entitlement to service connection for a fracture of the upper 
third of the ulna is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



